internal_revenue_service national_office technical_advice_memorandum january third party communication none date of communication not applicable number release date index uil no case-mis no chief appeals_office advisee’s office tam-140520-07 taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference ---------------------------------- -------------------------------------------- -------------------------------------- ---------------- -------------------------------- -------------------------- legend taxpayer ---------------------------------- taxpayer’s sister company --------------------------------- synthetic_fuel processor ------ taxpayer’s parent company ---------------------------------- issue whether tax is imposed under sec_4121 of the internal_revenue_code the code on the sale of coal produced by taxpayer to synthetic_fuel processor tam-140520-07 conclusion yes tax is imposed under sec_4121 of the code upon the sale of coal produced by taxpayer to synthetic_fuel processor facts taxpayer is a mining company that produces coal in the united_states after mining the coal taxpayer cleans and stockpiles it and then sells it to synthetic_fuel processor title passes to synthetic_fuel processor upon the sale taxpayer and synthetic_fuel processor are not related synthetic_fuel processor produces synthetic_fuel at a plant located at taxpayer’s mine site after the synthetic_fuel is processed taxpayer’s sister company buys the synthetic_fuel and title passes again once the coal is converted into synthetic_fuel some of the synthetic_fuel is loaded by taxpayer onto rail cars destined for an export facility this is the product at issue herein title to the synthetic_fuel passes to the foreign customer when it is loaded onto the ocean going vessel taxpayer mines coal only after buyers are located thus taxpayer or a related_entity enters into a binding sales contract with a foreign customer before taxpayer sells the coal to synthetic_fuel processor taxpayer’s parent company manages logistics with the rail company and shipping companies ship scheduling is accomplished at the time of contract in coordination with rail scheduling ship availability steel-maker production schedules and available loading dates at the piers export sales are identified up to a year in advance the time from mine to ship is approximately days according to taxpayer synthetic_fuel processor obtained a favorable private_letter_ruling from the internal_revenue_service the service allowing it to claim the sec_29 credit on the synthetic_fuel it produces taxpayer asserts that the foreign purchasers did not care whether they received coal or synthetic_fuel because the synthetic fueling process leaves the product unchanged in terms of the customer’s specific requirements such as btu carbon content ash volatile matter and sulfur law and analysis sec_4121 of the code imposes a tax on coal from mines located in the united_states sold by the producer the manufacturers and retailers excise_taxes regulation sec_48_4121-1 provides that producer means the person in whom is vested ownership of the coal under state tam-140520-07 law immediately after the coal is severed from the ground without regard to the existence of any contractual arrangement for the sale_or_other_disposition of the coal sec_29 which was redesignated as sec_45k provides a credit against income for the production and sale of qualified_fuels produced from a nonconventional source including synthetic_fuel the credit applies to qualified_fuels that are sold before date revrul_86_100 1986_2_cb_3 provides that to be synthetic for purposes of the sec_29 credit a fuel must differ significantly in chemical composition as opposed to physical composition from the coal used to produce it this standard was upheld in revproc_2001_30 2001_1_cb_1163 as modified by revproc_2001_34 2001_1_cb_1293 and announcement 2003_2_cb_1090 the export_clause of the united_states constitution art i cl provides no tax or duty shall be laid on articles exported from any state notice_2000_28 2000_1_cb_1116 provides guidance relating to coal exports and the rules for making a nontaxable sale of coal for export or for obtaining a credit or refund when the tax has been paid on the nontaxable sale of coal for export specifically notice_2000_28 provides that the sec_4121 tax does not apply if the coal was in the stream of export when sold by the producer and the coal is actually exported coal is in the stream of export when sold by the producer if the sale is a step in the exportation of the coal to its ultimate destination in a foreign_country for example coal is placed into the stream of export when the coal is loaded on an export vessel and title is transferred from the producer to a foreign purchaser or the producer sells the coal to an export broker in the united_states under terms of a contract showing that the coal is to be shipped to a foreign_country as mentioned above tax is imposed under sec_4121 upon the sale of coal by the producer however under notice_2000_28 a sale of coal is nontaxable if the coal was in the stream of export when sold by the producer and the coal is actually exported a sale of coal is nontaxable only if both prongs of this test are satisfied with regard to the second prong of the test set forth in notice_2000_28 we have determined that the product that was actually exported was not coal following the sale of coal by taxpayer to synthetic_fuel processor the coal was converted into synthetic_fuel coal undergoes a significant chemical change during the conversion process thereby losing its identity as coal therefore taxpayer did not export coal it exported synthetic_fuel because taxpayer fails the second prong of the test the sale cannot be classified as a nontaxable sale under notice_2000_28 tax would still be imposed on taxpayer’s sale of coal if the product actually exported was coal because the coal was not in the stream of export at the time of its sale by tam-140520-07 taxpayer to synthetic_fuel processor the sale of coal to synthetic_fuel processor was not a necessary step in the exportation of the product to its ultimate destination in a foreign_country this is evidenced by taxpayer’s assertion that foreign purchasers consider the synthetic_fuel produced by synthetic_fuel processor to be the same as the coal produced from taxpayer’s mine further the coal was not loaded on an export vessel following the sale and title did not transfer directly from taxpayer to a foreign purchaser instead title to the coal passed to synthetic_fuel processor and back to taxpayer or a related_entity before it passed to a foreign purchaser in addition synthetic_fuel processor is not an export broker within the meaning of notice_2000_28 rather synthetic_fuel processor only produces synthetic_fuel it is not directly involved in managing the logistics of the export process thus taxpayer also fails under the first prong of the test set forth in notice_2000_28 accordingly taxpayer’s sale of coal to synthetic_fuel processor is subject_to the tax imposed by sec_4121 caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
